Judith Rogers, Judge, dissenting. I dissent, not because I disagree with the law as set out in Hill v. State, 305 Ark. 193, 805 S.W.2d 651 (1991), but because we have encountered a problem in its application. It is apparent, however, to a few judges on this court that there appear to be defendants who claim indi-gency, thereby avoiding the costs of a transcript, and then immediately obtain private counsel to pursue the appeal. This appears to be a stratagem for avoiding the costs of a transcript and shifting such costs from the alleged perpetrators of the crimes to the rest of the taxpayers (i.e., the State).